Citation Nr: 0528913	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an effective date earlier than May 9, 
2001, for a grant of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than March 29, 
2001 for a grant of a 60 percent evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
February 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2002, the veteran was awarded a total rating 
due to individual unemployability based on a service-
connected disability (TDIU), effective January 7, 2002, and 
increased the veteran's evaluation for lumbosacral strain to 
60 percent disabling, effective January7, 2002.  The veteran 
requested earlier effective dates for the award of TDIU and 
the 60 percent evaluation.  In October 2002, the RO assigned 
an effective date of September 30, 2001 for the award of TDIU 
and an effective date of March 29, 2001 for lumbosacral 
strain.   In January 2005, the RO assigned an effective date 
of May 9, 2001 for the award of TDIU.  The veteran continues 
to request an earlier effective date for the award of TDIU 
and for the 60 percent evaluation for lumbosacral strain.

The veteran testified before the undersigned Veteran's Law 
Judge via videoconferencing in June 2003.  A transcript of 
the hearing is of record.  In November 2003, the Board 
remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in September 
2005.

The issue of entitlement to an effective date earlier than 
May 9, 2001 for the grant of TDIU is decided herein whereas 
the issue of entitlement to an effective date earlier than 
March 29, 2001 for the grant of 60 percent for lumbosacral 
strain is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  A claim of entitlement to a total disability evaluation 
based on individual unemployability was not received by VA 
prior to July 30, 2001.

3.  Entitlement to a total disability evaluation based on 
individual unemployability did not become factually 
ascertainable prior to May 9, 2001.


CONCLUSION OF LAW

The requirements for an effective date earlier than May 9, 
2001, for an award of a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in July 2001, after the enactment of the VCAA.  

An RO letter dated in November 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the November 2004 letter, VA notified the veteran of her 
responsibility to submit evidence that showed she was 
entitled to an earlier effective date for the award of her 
total disability evaluation based on individual 
unemployability.  This letter informed the veteran of what 
evidence was necessary to substantiate claims for an earlier 
effective date.  By this letter, the veteran was notified of 
what evidence, if any, was necessary to substantiate her 
claim and it indicated which portion of that evidence the 
veteran was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
veteran.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's November 2004 letter 
informed her that additional information or evidence was 
needed to support her claim, and asked her to send the 
information or evidence to the AOJ.  In addition, the 
September 2002 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in her possession.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the November 2004 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, she 
does not dispute any of the material facts pertaining to her 
claim, and she has not indicated the existence of any 
outstanding information or evidence relevant to her claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the September 2002 statement of the case and 
October 2002 and May 2005 supplemental statements of the case 
provided guidance regarding the evidence necessary to 
substantiate her claim.  The November 2003 Board remand also 
provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran asserts that she has been unable to work in her 
profession as a nurse since discharge from service in 
February 1944 and claims she is entitled to TDIU since that 
time.

In December 1944, the veteran was awarded service connection 
for lumbosacral strain with an evaluation of 20 percent, 
effective February 29, 1944.

Review of the veteran's claims folder reveals that in 
November 1947, the veteran underwent a VA examination.  The 
examination report showed that she had been employed by two 
medical doctors and had lost no time from work since 
discharge from service.  The medical record also showed that 
the veteran was not bedridden, did not require 
hospitalization and was able to travel.

A December 1949 VA examination report also showed that the 
veteran was not bedridden.  She indicated that she was 
employed as a nurse.

In January 1950, the RO decreased the veteran's evaluation 
for lumbosacral strain from 20 percent to 10 percent, 
effective March 9, 1950.

During private hospitalization in December 1964, the veteran 
reported that she was not employed; however, she did not 
indicate that she was unemployable.

In January 1968, the veteran submitted a claim for an 
increased rating for lumbosacral strain.  Within her claim, 
she stated that because of her condition, she was not able to 
work.

In an October 1981 statement, the veteran stated that due to 
her back condition and the pain, she had to close her 
business.  Her only relief was to lie down.

In a February 1982 rating decision, the RO increased the 
veteran's evaluation for lumbosacral strain to 10 percent, 
effective August 10, 1981.

A December 2000 private medical record from R.B., M.D., 
received by the RO in January 2002, shows that the veteran 
was a retired registered nurse and she currently worked part 
time as a telemarketer.

In March 2001, the veteran submitted a claim for an 
evaluation in excess of 20 percent for her service-connected 
lumbosacral strain.

In May 2001, the veteran underwent a VA examination.  She 
reported that she was unable to walk more than two blocks, 
unable to sit for more than one hour, but had no trouble with 
standing.  The examiner noted that she had difficulty walking 
because of the three-hour car ride to the appointment.  The 
examiner also noted that the veteran appeared as if she was 
going to fall over at the time of the examination.

In May 2001, the RO increased the veteran's evaluation for 
lumbosacral strain to 40 percent, effective March 29, 2001, 
the date of her claim for an increased rating.

In July 2001, the veteran submitted an informal claim for 
TDIU and stated that it was impossible for her to seek 
employment because her back condition was too disabling.

In August 2001, the veteran submitted a written statement and 
stated that because of injury and limitation in walking, 
employability was impossible.

In a June 2002 rating decision, the RO increased the 
veteran's evaluation for lumbosacral strain to 60 percent, 
effective January 7, 2002, and granted TDIU, effective 
January 7, 2002.

In the veteran's July 2002 notice of disagreement, she stated 
that she had been unemployed since September 2001.

In an October 2002 rating decision, the RO assigned an 
earlier effective date of March 29, 2001 for the veteran's 60 
percent evaluation for lumbosacral strain.  The RO also 
assigned an effective date of September 30, 2001 for the 
veteran's award of TDIU.

In an October 2002 statement, the veteran stated that after 
her discharge from the service in February 1944, she could no 
longer continue nursing; however, she found jobs as a 
receptionist in physician's offices, answering phones, making 
appointments, writing letters, and bookkeeping.

In June 2003, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  She stated that she 
believed she became too disabled to work in 1944, when she 
was discharged from the service.  She stated that she worked 
part time upon discharge but was not able to work as a nurse, 
which is what was her trained profession.  She only worked 
part time because she had too much pain from her lumbosacral 
strain disability.  She stated that she lost her position 
working in a physician's office because she moved to a 
different city.  In addition, the office needed someone to do 
extensive typing, and she was not a typist.  She stated that 
she was entitled to TDIU effective 1944 because she had a 
degree in nursing and was not able to perform that work with 
her service-connected disability; therefore, she had to take 
inferior jobs as a result of her disability.  She was never 
fired or denied employment because of her back disability.  
Finally, she stated that the first time she filed a claim for 
TDIU was two years ago.

In a January 2005 rating decision, the RO assigned an 
effective date of May 9, 2001, for the veteran's award of 
TDIU.

In statements submitted throughout the appeals process, the 
veteran continued to assert that she was unable to continue 
in the profession for which she had been trained, since 
discharge from service in 1944, because of the severity of 
her service-connected lumbosacral strain, and was entitled to 
TDIU since that date.

 
Analysis

Generally, under 38 C.F.R. § 3.340(a)(1) (2004), total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  The objective criteria are set forth 
in 38 C.F.R. § 3.340(a)(2) (2004), and provide for a total 
disability rating for any single disability or combination of 
disabilities prescribed a 100 percent evaluation in the 
Schedule for Rating Disabilities; or where the requirements 
of 38 C.F.R. § 4.16(a) (2004) are met.  Under 38 C.F.R. § 
4.16(b) (2004), a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless 
shown to be "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities."

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  Additionally, an increased award of 
disability compensation shall be effective the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2004).

The VA administrative claims process recognizes both formal 
and informal claims.  38 C.F.R. § 3.157(b)(1) (2004) provides 
that an informal claim for benefits will be initiated by a 
report of examination or hospitalization for previously 
established service-connected disabilities.  38 C.F.R. § 
3.157(b)(1) (2004); see also Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding that a VA medical examination 
report constituted an informal claim for a total disability 
rating based upon individual unemployability).

Further, in Norris v. West, 12 Vet. App. 413, 421-22 (1999), 
the Court held that, when an RO is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of 38 C.F.R. § 4.16(a) (2004), and there 
is evidence of current service-connected unemployability in 
the claimant's file, or under VA control, evaluation of that 
rating increase must also include an evaluation of a 
reasonably raised claim for a total disability rating based 
upon individual unemployability.

After careful review of the claims folder, the Board finds 
that a claim for TDIU was received by the RO on July 30, 2001 
and no claim for TDIU was presented before that date.  In 
addition, the earliest date of which it is factually 
ascertainable that the veteran was unable to work according 
to the medical evidence one year prior to the year of the 
claim is May 9, 2001, the date of the VA examination.  Hence, 
the Board finds that an effective date prior to May 9, 2001 
for the award of TDIU, is not in order.

In reaching this decision, the Board notes that the VA 
examinations in November 1947 and December 1949 show that the 
veteran was not bedridden and was not hospitalized.  In 
addition, the November 1947 examiner noted that the veteran 
was currently working in a physician's office with no time 
lost.  Further, the veteran testified during her June 2003 
hearing that she left the position in the physician's office 
because she was required to perform extensive typing and she 
was not a typist.  In addition, she moved to a different 
city.  Therefore, she did not leave this position as a result 
of her service-connected disability.  Further, in January 
1968, the veteran submitted a claim for an increased rating 
for her service-connected disability and stated that her 
condition prevented her from working.  She also submitted a 
statement in October 1981 and stated that she had to close 
her business due to her service-connected disability.  
However, in her July 2002 notice of disagreement, she stated 
that she had been unemployed since September 2001 and during 
her June 2003 Board hearing, she testified that the first 
time she filed a claim for TDIU was two years prior to the 
hearing, or in 2001.  In addition, the December 2000 private 
medical record from R.B., M.D. shows that the veteran was 
currently working as a telemarketer.  Hence, at the time of 
the January 1968 claim for an increased rating, and in 
October 1981, there was no medical evidence that the veteran 
was unable to work, and the veteran has admitted that she 
worked at least part time since her discharge from service 
until September 2001, and did not file a claim for TDIU until 
2001.  Finally, the veteran has continued to argue that she 
has not been able to work as a registered nurse, which is her 
trained profession, but had to accept inferior jobs and work 
on a part time basis since discharge.  Although, the Board 
sympathizes with the veteran that she was no longer able to 
work as a registered nurse, she was able to be gainfully 
employed while working in doctor's offices, working as a 
telemarketer, and working in her own business since discharge 
until 2001.

The United States Court of Appeals for Veterans Claims has 
noted that, "Neither the U.S. Code nor the Code of Federal 
Regulations offers a definition for "substantially gainful 
employment" or "substantially gainful occupation."  The VA 
Adjudication Manual M21-1 (M21-1) § 50.55(8) defines 
"substantially gainful employment" as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Ferraro v. 
Derwinski, 1 Vet App 326 (1991).  Therefore, the Court, in 
Ferraro took note that Meneses v. Secretary of Health, 
Education and Welfare, 442 F.2d 803, 806-807 (D.C. Cir. 
1971), dealt with the denial of disability benefits.  In that 
case, the HHS Secretary did not have to show that the 
claimant would actually be hired, but that there were jobs in 
the national economy that the claimant could pursue based on 
the claimant's background and condition, including age, 
education, work experience and residual capacity.  It is 
unfortunate that the veteran could not maintain employment as 
a registered nurse.  However, the record does show that 
throughout her life, she has been employed in other 
capacities.  Most recently, she worked part time as a 
telemarketer.  It was not indicated whether the part time 
status was her choice, or whether the company's policy was to 
hire only part time employees.  

In sum, the Board finds that a claim for TDIU has not been 
presented earlier than July 2001, and there is no medical 
evidence within the year prior to this claim earlier than May 
9, 2001 that shows that the veteran was unable to be 
gainfully employed due to her service-connected disability.  
In addition, the evidence shows that the veteran has been 
employed since her discharge from service in February 1944 
and became unemployable as a result of her service-connected 
disabilities in 2001.  Therefore, the evidence does not 
support an effective date earlier than May 9, 2001 for the 
award of TDIU.


ORDER

Entitlement to an effective date prior to May 9, 2001 for the 
grant of a total disability evaluation based on individual 
unemployability is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of entitlement to an effective date earlier than March 
29, 2001 for a grant of a 60 percent evaluation for 
lumbosacral strain.

The Board also notes that in an October 2002 statement, the 
veteran argued that she was entitled to a 60 percent 
disability evaluation from March 1944, which the Board has 
construed as a notice of disagreement to the October 2002 
rating decision that assigned an effective date of March 29, 
2001 for the veteran's 60 percent evaluation for lumbosacral 
strain.  In such situations, the United States Court of 
Appeals for Veterans Claims has held that the Board should 
remand the matter to the RO for the issuance of a statement 
of the case.   See Manlincon v. West, 12 Vet. App. 239, 240-
41 (1999).

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO is to provide the veteran and 
her representative a Statement of the 
Case (with an appropriate period of time 
to respond) pertaining to the issue of 
entitlement to an effective date earlier 
than March 29, 2001, for the grant of a 
60 percent evaluation for lumbosacral 
strain, in accordance with 38 C.F.R. § 
19.29, unless that matter is resolved by 
granting the benefits sought, or by the 
veteran's withdrawal of her Notice of 
Disagreement.  See 38 C.F.R. § 19.26; see 
also Manlincon, supra.  If, and only if, 
a timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken. 

3.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


